Citation Nr: 0506602	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  98-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's death was the result of willful 
misconduct.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to June 
1996.  The exact dates of his service have not been verified.  
His service ended with his death in a motor vehicle accident.  
The appellant is the custodian and mother of the veteran's 
minor daughter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 administrative decision 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

On January 14, 2005, a hearing was held in Atlanta, Georgia, 
before Michelle Kane, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

This case is not ready for appellate review.  The August 13, 
1996 Report of Investigation, Line of Duty and Misconduct 
Status, (Report) indicates that a final investigation report 
from the Army Criminal Investigation Division (CID) was still 
pending at the time that the Report was finalized.  In August 
1999 the RO contacted the National Personnel Records Center 
(NPRC) to obtain a copy of the final CID investigation 
report.  The NPRC responded that the report was not contained 
in the veteran's service personnel file.  The NPRC suggested 
that the RO contact the U. S. Army Criminal Investigation 
Command in Fort Belvoir, Virginia, to obtain the CID report.  
The RO failed to act upon that suggestion.  The Board 
concludes the final CID report should be obtained before this 
claim is considered any further.

Additionally, the Board notes that the copy of the August 13, 
1996 Report contained in the claims folder appears to be 
incomplete itself.  The report indicates that it includes 11 
exhibits attached to the report but several of the exhibits 
are missing, including the CID Initial Report, the Accident 
Narrative, the Autopsy Protocol, the Consultation Report on 
Contributer [sic] Material, and the Latent Print Division 
Report.  These records should also be obtained.

Finally, the August 13, 1996 Report indicates that the 
psychiatric autopsy on the veteran was not complete at the 
time that the Report was submitted.  It was to be forwarded 
along with the final CID investigation report.  The 
psychiatric autopsy report should also be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  Contact the U. S. Army Criminal 
Investigation Command in Fort Belvoir, 
Virginia, or other appropriate agency to 
obtain complete copies of initial and 
final investigation reports pertaining to 
the veteran's death.  All efforts to 
obtain the records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  Contact the National Personnel 
Records Center or other appropriate 
agency to obtained a complete copy, 
including all attached exhibits (i.e., 
the CID Initial Report, the Accident 
Narrative, the Autopsy Protocol, the 
Consultation Report on Contributer [sic] 
Material, and the Latent Print Division 
Report), of the final Report of 
Investigation, Line of Duty and 
Misconduct Status, regarding the 
veteran's death.  All efforts to obtain 
the records should be fully documented, 
and a negative response must be provided 
if records are not available.

3.  If the documents obtained from CID do 
not include the psychiatric autopsy 
report of the veteran, contact the 
National Personnel Records Center or 
other appropriate agency to obtained a 
complete copy of the psychiatric autopsy 
report.  All efforts to obtain the 
records should be fully documented, and a 
negative response must be provided if 
records are not available.

4.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
the benefit sought on appeal remains 
denied, provide to the appellant and her 
representative a supplemental statement 
of the case and give them the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



